         Case 1:19-cv-00203-CWD Document 38 Filed 07/17/20 Page 1 of 3



JEAN E. WILLIAMS
Deputy Assistant Attorney General
U.S. Department of Justice
Environment & Natural Resources Division

SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
ROBERT P. WILLIAMS
Sr. Trial Attorney (D.C. Bar No. 474730)
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 305-0206
Facsimile: (202) 305-0275
Email: robert.p.williams@usdoj.gov

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

WILDEARTH GUARDIANS, WESTERN )
WATERSHEDS PROJECT, and          )
WILDERNESS WATCH,                )                    Case No. 1:19-cv-00203-CWD
                                 )
           Plaintiffs,           )                    DEFENDANTS’ MOTION
                                 )                    TO DISMISS COUNT I
                                 )
vs.                              )
                                 )
UNITED STATES FOREST SERVICE and )
UNITED STATES FISH & WILDLIFE    )
SERVICE,                         )
                                 )
     Defendants.                 )


       Pursuant to Fed. R. Civ. P. 12(b)(1) & (6), Defendants United States Forest Service

(“USFS”) and United States Fish & Wildlife Service (“FWS,” collectively, “Defendants”) hereby

move to dismiss the sole remaining claim for relief in the above-captioned action, Count I. This

Court previously granted Defendants’ motion to dismiss the other asserted claim, Count II, finding

that there is “no ongoing or proposed federal action” that could necessitate supplemental analysis
          Case 1:19-cv-00203-CWD Document 38 Filed 07/17/20 Page 2 of 3



under the National Environmental Policy Act as alleged. WildEarth Guardians v. U.S. Forest Serv., No.

1:19-CV-00203-CWD, 2020 WL 2239975, at *7 (D. Idaho May 7, 2020).

        As explained more fully in the accompanying memorandum of points and authorities, the

Court should now dismiss Count I as jurisdictionally moot. An operative consultation is a necessary

predicate to reinitiating consultation under the Endangered Species Act (“ESA”), and here Count I

alleges that USFS and FWS have failed to reinitiate consultations that are inoperative. Specifically,

the consultations identified in Count I were rescinded on June 26, 2020 to account for the fact that

USFS never implemented the Region 2 policy statement that is the subject of FWS’ 1993 biological

opinion and incidental take statement, and because neither that policy statement nor the 1995

national policy statement that superseded it was federal action that required ESA consultation.

        Indeed, the U.S. Court of Appeals for the District of Columbia Circuit addressed the very

same 1995 policy statement upon which Count I is based 22 years ago in Fund for Animals v. Thomas,

127 F.3d 80 (D.C. Cir. 1997). The Court’s assessment was that the “Forest Service’s decision to

refrain from future regulation of baiting may not constitute ‘action’ at all,” in which case “there most

probably would have been no ‘agency action’ to trigger the ESA consultation requirement.” Id. at

n.3, n.6. The Court rejected the plaintiffs’ claim that formal consultation was required and, without

finding that any consultation obligation existed at all, ruled that, to the extent that any consultation

obligation existed, USFS had met it by consulting informally. In addition, rescission of the

consultations is consistent with the Ninth Circuit’s decision in Western Watershed Projects v. Matejko,

468 F.3d 1099 (9th Cir. 2006), a leading case arising out of this District in which the Ninth Circuit

held that a federal agency’s decision not to exercise its discretion to regulate the conduct of third

parties is not agency action that requires ESA consultation. For the same reasons that Count I fails

to present a live controversy, and is moot, it also fails to state an actionable claim for relief.

        Wherefore, the complaint in the above-captioned matter should be dismissed in its entirety.



MOT. TO DISMISS COUNT I -- 2
         Case 1:19-cv-00203-CWD Document 38 Filed 07/17/20 Page 3 of 3



Dated: July 17, 2020



                                                    Respectfully submitted,

                                                    /s/ Robert P. Williams
                                                    Robert P. Williams
                                                    Sr. Trial Attorney
                                                    U.S. Department of Justice

                                                    Attorney for Defendants




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 17th day of July, 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Matthew Kellogg Bishop                              Peter M.K. Frost
bishop@westernlaw.org                               frost@westernlaw.org

Dana M Johnson
danajohnsonecf@gmail.com

                                                    /s/ Robert P. Williams
                                                    Robert P. Williams




MOT. TO DISMISS COUNT I -- 3
